DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 6 recite the phrase “especially”.  The Examiner submits the use of the term “especially” renders the claim unclear as it is unclear as to which type of element is actually part of the claimed device.  Claim 10 recites a use claim without setting forth any active, positive steps delimiting how this use is actually practiced. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). See MPEP 2173.05(q). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartselle (US 2006/0029517). Hartselle teaches a specimen collection, storage and assaying device. 
Regarding claims 1, 2, 5, 10 and 11 – As shown in Figures 1-2, Hartselle teaches providing a container (10) that includes a base body (outer container 14) having an inner volume and a structural element (test chamber 24) for containing a membrane (specimen assay assembly 24) in a direction substantially parallel to the longitudinal axis of direction such that the membrane (specimen assay assembly 24) is bordering an inner volume of the base body (14).  The container of Ramsey also includes a lid (16) for closing the base body (outer container 14).  The lid (16) includes a functional support 
Regarding claim 6 – Hartselle teaches a threaded portion (50) for mating the base body (outer container 14) to the lid (16) in Figure 1 and Paragraph 0038. 
Regarding claims 7 and 8 – Hartselle discloses a port (103) in Figures 1-2 and 11-12; and Paragraphs 0041and 0051. The port may provide the additional function of venting the container. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hartselle (US 2006/0029517) in view of Ramsey et al. (US 2004/0132091). Hartselle, as described above in Paragraphs 8-11 above, teaches every element of claims 3 and 12 except for the inner volume of the container. Hartselle is silent as to their container volume.  Ramsey teaches a specimen collection and assay container.  The container includes a base body (chamber 101) with a structural element (reservoir 300) for containing a membrane (test device 500) in a direction substantially parallel to the longitudinal axis of direction.  The container of Ramsey also includes a lid (110) for closing the base body (chamber 101).  See Figure 1 and Paragraphs 0019-0048. In Paragraphs 0027 and 0039, Ramsey teaches a range of volumes from 0.001 ml to 2000 ml for the container body (chamber 101).  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the . 

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hartselle (US 2006/0029517) in view of Treptow al. (US 2002/0055187).   Hartselle, as described above in Paragraphs 8-11 above, teaches every element of claims 4 and 9 except for the temperature or conductivity sensor. Treptow teaches a device for heating and detecting the temperature of samples.  The embodiment of the device most relative to the instant claims is shown in Figure 1 and described in Paragraphs 0009-0030 and 0041-0055.  As shown in the Figure 1, Treptow teaches a specimen carrier (pipette 1) that includes conductive material that is controlled by a power unit to heat material in the pipette. In Paragraph 0016, Treptow further teaches that the specimen carrier may also include “syringes, cuvettes, reaction vessels, centrifugation vessels or microtitration plates”. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the conductive material and devices for controlling electric current and temperature from Treptow with the device of Hartselle. One of ordinary skill in the art would add the conductive material and control features in order to provide a controlled heating of the sample specimen as taught by Treptow. 
Regarding claim 9, the Examiner submits the addition of the heater, temperature sensor, and current controlling device from Treptow to Hartselle would result in the addition of the contacting 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/			/JILL A WARDEN/Examiner, Art Unit 1798                             Supervisory Patent Examiner, Art Unit 1798                                                                                                                                January 11, 2022